DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated April 30, 2009 directed to the Non-Final Office Action dated February 6, 2009.  Claims 1-27 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 2 is objected to because of the following informalities:  “in- game” (line 4) appears to have an extra space between “in-” and “game” and should read “in-game”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “in- game” (line 2) appears to have an extra space between “in-” and “game” and should read “in-game”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “in- game” (line 4) appears to have an extra space between “in-” and “game” and should read “in-game”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a game module”, “a user information module”, “a user type module”, and “an item bundle customization module” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 has been amended to recite “a user information module” and “an item bundle customization module”.  The examiner was unable to find any mention within the specification for the newly added claim language.  Dependent claims 2-10 inherit this deficiency by nature of their dependencies.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a game module”, “a user information module”, “a user type module”, and “an item bundle customization module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  The examiner is unable to identify structure or algorithm for each of the recited means plus function limitations within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-10 inherit this deficiency by nature of their dependencies.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 recites “item bundles” (lines 1 and 18-19).  The first instance of a claim element should generally be followed by referring to the element using “the” or “said”.  Reciting “item bundles” a second time makes it unclear whether the two instances of “item bundles” refer to the same claim element or different claim elements.  Dependent claims 12-19 inherit this discrepancy by nature of their dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the Alice/Mayo two-part test, step 1 involves determining if the claims fall into one of the four statutory categories (i.e., processes, machines, manufactures and compositions of matter).  In the present case, the claims are directed to a system (claims 1-10) which is a machine and a computer-implemented method (claims 11-19) which is a process.  
Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 

(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1, which is treated as representative, recites (with the abstract idea underlined):
A system for offering item bundles for purchase to users of an online game, wherein the item bundles are customized to encourage one or more types of usage of the online game by the users, the system comprising:
one or more physical processors configured by machine-readable instructions to: 
execute, by a game module, an instance of the online game, and use the instance to generate state information that is transmitted over a network to client computing platforms associated with the users, wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user;
monitor, by a user information module, usage of the online game by the first user and the second user;
determine, by a user type module, a first user type for the first user based on the monitored usage by the first user;
determine, by the user type module, a second user type for the second user based on the monitored usage by the second user, wherein the first user type is different than the second user type, wherein both the first user type and the second user type are selected from a set of user types; and
provide, by an item bundle customization module, offers to purchase, by the users in the online game, the item bundles comprising one or more virtual items that are usable in the online game, wherein the offers include a first offer provided to the first user and a second offer provided to the second user,
wherein the first offer includes a first set of virtual items that are associated with one or more user types that are different than the determined first user type, and
wherein the second offer includes a second set of virtual items that are associated with one or more user types that are different than the determined second user type.

"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.  These present claims recite offering item bundles for purchase to users of an online game, wherein the item bundles are customized to encourage one or more types of usage of the online game by the users, which is a type of advertising, marketing or sales activities or behaviors, and business relations.  
The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.  The claims recite monitoring usage of an online game, determining a type for the users based on monitored usage.  Monitoring player usage and using the monitored usage information to classify players into “player types” falls within the subcategory of managing personal behavior or relationships or interactions between people.  
The present claims, therefore, are directed to an abstract idea under the category of certain methods of organizing human activity.
Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 

• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements recited in the present claims are:  one or more physical processors, a game module, a user information module, a user type module, an item bundle customization module, a network, client computing platforms, graphical devices, and a network.  The additional elements do no integrate the judicial exception into a practical application.  In particular, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Under step 2B, the examiner evaluates whether the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recite
one or more physical processors (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as a processor [0057]);
a game module, a user information module, a user type module, an item bundle customization module (Abbott, US 7,179,166 B1, a variety of specially designed game boards are available for the game industry; these game boards usually have a central processing unit as well as various plug-in accessories or modules that perform functions related to the operation of the game; these general features are common in most video based redemption games, including video slot machines, arcade games, among others, and are well-known to one of ordinary skill in the art [C8:28-49]);
a network (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as … a network interface for network 108 [0057]);
client computing platforms (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device, such as personal computer, laptop, and the like; such devices are well known to those skilled in the art [0057])
graphical devices (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as … a display [0057]).

For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Prior Art
There are currently no prior art rejections against claims 1-19.  

Response to Arguments
The terminal disclaimer filed with respect to US 9,808,708 B1, US 10,421,009 B1, and US 10,456,664 B1 has overcome the double patenting rejection.
With respect to the rejection under 35 USC 101, applicant’s arguments have been fully considered but they are not persuasive.  Applicant is directed to the rejection under 35 USC 101 recited above. 
With respect to the rejection under 35 USC 112, applicant has corrected most of the rejections recited in the previous office action.  The remaining rejection under 35 USC 112 recited in the previous office action is recited above, in addition to newly added rejections necessitated by the most recent amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WERNER G GARNER/Primary Examiner, Art Unit 3715